Citation Nr: 0823389	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for 
hypertension.

With the submission of new medical evidence in February 2008, 
it appears that the veteran seeks to reopen his previously 
denied claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to service-
connected diabetes mellitus.  The Board refers that claim to 
the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, the veteran submitted additional 
evidence in connection with his claim directly to the RO in 
February 2008.  The RO issued a Supplemental Statement of the 
Case in March 2008, which did not address evidence submitted 
in February 2008, and forwarded this evidence to the Board.  
38 C.F.R. §§ 19.31, 19.37 (2007).  The veteran did not submit 
a waiver of initial consideration of this evidence by the RO.  
In light of Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003), and 
VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board finds 
that the RO should consider the additional medical evidence 
prior to the Board's appellate review of this issue.
Second, the veteran was most recently afforded a VA 
hypertension examination in January 2008 during which the 
examiner opined that in light of recent laboratory findings 
which did not show any renal damage, it is not likely that 
diabetes caused or aggravated the veteran's hypertension.

However, in February 2008, the veteran's private physician 
opined that the long term effect of renal damage by diabetes 
is not directly proportional to the veteran's glycemic 
control and that while diabetes may not have been an initial 
cause of his hypertension, the comorbidity complicates or 
worsens the hypertension by causing diabetic neuropathy.  
Accordingly, the Board finds that a remand for an etiological 
opinion and rationale, and to the extent necessary, an 
additional examination addressing whether the veteran's 
current hypertension is aggravated by his service-connected 
diabetes, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to reconcile the January 2008 
VA examination opinion with the February 
2008 private medical opinion.  The 
rationale for all opinions must be 
provided.  The examiner should answer this 
opinion request:

Is it at least as likely as not (50 
percent or greater possibility) that 
the veteran's current non service-
connected hypertension is aggravated 
(increased in severity beyond the 
natural progression of the disease) by 
his service-connected diabetes?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

